ORDER
The Court on October 14, 2005, having ordered that MICHAEL LEE BLOCK of VOORHEES, who was admitted to the bar of this State in 1990, be temporarily suspended from the practice of law, effective immediately, for having failed to comply with the *275terms established for payment of a sanction owed to the Disciplinary Oversight Committee;
And MICHAEL LEE BLOCK having demonstrated that he is current with required payments to the Disciplinary Oversight Committee;
And good cause appearing;
It is ORDERED that MICHAEL LEE BLOCK is restored to the practice of law, effective immediately; and it is further
ORDERED that any future lack of compliance with the Court’s Order of August 31, 2005, shall result in respondent’s immediate temporary suspension from practice without further notice.